As filed with the Securities and Exchange Commission on November 25, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. THE OLSTEIN ALL CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) COMMON STOCKS - 93.8% Shares Value Aerospace & Defense - 0.9% United Technologies Corporation $ Air Freight & Logistics - 0.7% FedEx Corp. Airlines - 2.7% Alaska Air Group, Inc. Delta Air Lines, Inc. Spirit Airlines Inc. (a) Auto Components - 0.9% Delphi Automotive PLC (b) Auto Manufacturers - 0.8% General Motors Company (a) Beverages - 2.3% The Coca-Cola Company Dr Pepper Snapple Group, Inc. PepsiCo, Inc. Biotechnology - 1.1% Charles River Laboratories International, Inc. (a) Capital Markets - 2.2% The Charles Schwab Corporation Legg Mason, Inc. Chemicals - 1.5% E. I. du Pont de Nemours & Company Commercial Banks - 2.5% BB&T Corporation U.S. Bancorp Commercial Services & Supplies - 3.7% ABM Industries, Incorporated Avery Dennison Corporation Korn/Ferry International (a) Towers Watson & Co. - Class A Communications Equipment - 2.0% Cisco Systems, Inc. QUALCOMM, Inc. Computers & Peripherals - 4.7% Apple Inc. Diebold, Incorporated MICROS Systems, Inc. (a) NCR Corporation (a) Teradata Corporation (a) Construction & Engineering - 0.8% URS Corporation Consumer Finance - 2.6% American Express Company Equifax, Inc. MasterCard, Inc. - Class A Containers & Packaging - 1.0% Sealed Air Corporation Sonoco Products Company Diversified Financial Services - 1.4% Franklin Resources, Inc. E-Commerce - 1.2% eBay Inc. (a) Electronic Equipment & Instruments - 1.0% Agilent Technologies, Inc. Energy Equipment & Services - 1.9% National Oilwell Varco Inc. Schlumberger Limited (b) Food Products - 2.0% Fairway Group Holdings Corp. (a) Hormel Foods Corporation Sysco Corporation Health Care Equipment & Supplies - 7.2% Baxter International Inc. Becton, Dickinson and Company CareFusion Corporation (a) Covidien PLC (b) DENTSPLY International Inc. Intuitive Surgical, Inc. (a) Stryker Corporation Zimmer Holdings, Inc. Health Care Products - 2.0% C.R. Bard, Inc. Johnson & Johnson Health Care Providers & Services - 1.3% Henry Schein, Inc. (a) Quest Diagnostics Incorporated Hotels & Leisure - 0.9% International Game Technology Household Durables - 2.7% Energizer Holdings, Inc. Ethan Allen Interiors Inc. Harman International Industries, Incorporated Newell Rubbermaid Inc. Industrial Conglomerates - 2.6% 3M Co. General Electric Company Teleflex Incorporated Insurance - 0.5% The Chubb Corporation Machinery - 6.1% Cummins Inc. Deere & Company Dover Corporation Ingersoll-Rand PLC (b) Parker-Hannifin Corporation Regal-Beloit Corporation The Timken Company Xylem Inc. Management Consulting Services - 1.2% ABB Limited - ADR (b) Media - 1.7% Comcast Corporation- Class A The Walt Disney Company Miscellaneous Manufacturing - 1.8% Pentair Ltd. (b) Smith & Wesson Holding Corporation (a) Multiline Retail - 3.4% Dillard's, Inc. - Class A Kohls Corporation Macy's, Inc. Oil & Gas - 1.9% Apache Corporation Exxon Mobil Corporation Pharmaceuticals - 1.6% Abbott Laboratories Zoetis Inc. Real Estate Management & Development - 1.4% Jones Lang LaSalle, Incorporated Recreational Vehicles - 0.4% Thor Industries, Inc. Restaurants - 0.7% McDonald's Corporation Semiconductor & Semiconductor Equipment - 5.2% Analog Devices, Inc. Entegris Inc. (a) Intel Corporation Microsemi Corporation (a) Teradyne, Inc. (a) Vishay Intertechnology, Inc. (a) Software - 0.8% Microsoft Corporation Specialty Retail - 9.4% ANN INC. (a) Bed Bath & Beyond, Inc. (a) Big Lots, Inc. (a) Express, Inc. (a) Lowe's Companies, Inc. PetSmart, Inc. Ross Stores, Inc. Staples, Inc. The TJX Companies, Inc. Vitamin Shoppe, Inc. (a) Textiles, Apparel & Luxury Goods - 3.1% Cintas Corporation Coach, Inc. VF Corporation TOTAL COMMON STOCKS (Cost $472,875,747) SHORT-TERM INVESTMENTS - 6.7% Money Market Mutual Funds (c) - 6.7% Fidelity Institutional Money Market Portfolio - Class I, 0.04% Invesco Short-Term Investments Trust Liquid Assets Portfolio - Institutional Shares, 0.07% TOTAL SHORT-TERM INVESTMENTS (Cost $41,453,669) TOTAL INVESTMENTS - 100.5% (Cost $514,329,416) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.5)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) COMMON STOCKS - 96.3% Shares Value Airlines - 4.6% Alaska Air Group, Inc. $ Spirit Airlines Inc. (a) Auto Components - 2.6% Dorman Products, Inc. Miller Industries, Inc. Biotechnology - 2.2% Charles River Laboratories International, Inc. (a) Capital Markets - 5.5% Janus Capital Group Inc. Legg Mason, Inc. Chemicals - 2.1% Sensient Technologies Corporation Commercial Services & Supplies - 5.9% ABM Industries, Incorporated Avery Dennison Corporation Korn/Ferry International (a) Team, Inc. (a) Computers & Peripherals - 6.9% Diebold, Incorporated MICROS Systems, Inc. (a) NCR Corporation (a) Construction & Engineering - 3.0% Aegion Corp. (a) URS Corporation Consumer Services - 1.0% Hillenbrand, Inc. Containers & Packaging - 0.5% Sealed Air Corporation Electronic Components - 1.9% AVX Corporation Littelfuse, Inc. Electronic Equipment & Instruments - 0.9% Measurement Specialties, Inc. (a) Food Products - 2.0% Fairway Group Holdings Corp. (a) Health Care Equipment & Supplies - 1.4% CareFusion Corporation (a) DENTSPLY International Inc. Hotels & Leisure - 1.3% International Game Technology Household Durables - 5.4% Ethan Allen Interiors Inc. Harman International Industries, Incorporated Industrial Conglomerates - 3.6% Standex International Corporation Teleflex Incorporated Machinery - 5.2% Columbus McKinnon Corporation (a) Regal-Beloit Corporation The Timken Company Xylem Inc. Miscellaneous Manufacturing - 3.2% Smith & Wesson Holding Corporation (a) Multiline Retail - 5.1% Dillard's, Inc. - Class A Macy's, Inc. Paper & Forest Products - 1.5% Schweitzer-Mauduit International, Inc. Professional Services - 2.0% Mistras Group, Inc. (a) Real Estate Management & Development - 3.7% Jones Lang LaSalle, Incorporated Recreational Vehicles - 2.3% Arctic Cat Inc. Thor Industries, Inc. Semiconductor & Semiconductor Equipment - 9.3% Entegris Inc. (a) Microsemi Corporation (a) Teradyne, Inc. (a) Vishay Intertechnology, Inc. (a) Specialty Retail - 10.7% ANN INC. (a) Big Lots, Inc. (a) Express, Inc. (a) The Finish Line, Inc. - Class A Vitamin Shoppe, Inc. (a) Textiles, Apparel & Luxury Goods - 2.5% Culp, Inc. Rocky Brands, Inc. TOTAL COMMON STOCKS (Cost $53,073,673) SHORT-TERM INVESTMENTS - 2.7% Money Market Mutual Funds (b) - 2.7% Fidelity Institutional Money Market Portfolio - Class I, 0.04% Invesco Short-Term Investments Trust Liquid Assets Portfolio - Institutional Shares, 0.07% TOTAL SHORT-TERM INVESTMENTS (Cost $1,872,660) TOTAL INVESTMENTS - 99.0% (Cost $54,946,333) OTHER ASSETS IN EXCESS OF LIABILITIES - 1.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Value Measurement Summary at September 30, 2013 (Unaudited) The Trust has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on the market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' net assets as of September 30, 2013: Level 1 Level 2 Level 3 Total All Cap Value Fund Equity Consumer Discretionary $ $
